Case 3:19-cv-19510-MAS-ZNQ Document 30 Filed 08/31/20 Page 1 of 9 PagelD: 482

NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

RICHARD SULLIVAN, directly and |

derivatively on behalf of THOMAS PAINE
HOUSE, LLC,

|
Plaintiff,

 

Vv.
Civil Action No. 19-19510 (MAS) (ZNQ)
BOROUGH OF ATLANTIC CITY
HIGHLANDS, et al., MEMORANDUM OPINION

Defendants,
THOMAS PAINE HOUSE, LLC,

 

Nominal Defendant.

 

SHIPP, District Judge

This matter comes before the Court upon Defendants Borough of Atlantic City Highlands
(the “Borough”), Adam Hubeny, Martin Hawley, and Richard Rast’s (collectively, “Defendants”)
Motion to Dismiss (ECF No. 12) the First Amended Complaint (“FAC.” ECF No. 10). Plaintiff
Richard Sullivan (“Plaintiff”) opposed the Motion (ECF No. 16), and Defendants replied (ECF
No. 17). The Court has carefully considered the parties’ submissions and decides the matter
without oral argument pursuant to Local Civil Rule 78.1. For the reasons set forth below, the Court
grants in part and denies in part Defendants” Motion to Dismiss.
[. BACKGROUND

Plaintiff is a member of Thomas Paine House, LLC (“TPH”). which owned property
located at 170 Ocean Boulevard, Atlantic Highlands, New Jersey 07716 (the “Property”) between

December 2014 and October 2017. (FAC 41.) Plaintiff managed the Property on a day-to-day
Case 3:19-cv-19510-MAS-ZNQ Document 30 Filed 08/31/20 Page 2 of 9 PagelD: 483

basis. (/d.) Between 2009 and 2015, Plaintiff oversaw a complete rebuild of the pre-existing
Revolutionary War-era home (the “House”) on the Property. (/d.)

In 2015, Plaintiff and TPH applied to the Atlantic Highlands Planning Board (the “Planning
Board”) for conditional use and site approval to convert the Property into a bed and breakfast
(“B&B”) establishment. (/d. 92.) That application was granted, subject to the condition that
Plaintiff and TPH obtain a license to operate as a B&B. (/d. 93.) To obtain the license, Plaintiff
and TPH required approval from Defendant Martin Hawley (“Hawley”), the Borough’s fire
marshal. (/d. 4 3.) Plaintiff alleges that Hawley abused his position as fire marshal and prevented
TPH from gaining a license for the B&B on the basis of Hawley’s personal and political differences
with Plaintiff. (/@. 7 4.)

In or around 2016, while negotiating the B&B license process, Plaintiff made efforts to
rent the House on a short-term basis through Airbnb.com (“Airbnb”). (/d. 5.) Plaintiff alleges
that Defendants targeted him and treated him differently from others by preventing him from
renting out the House, in violation of his constitutional property rights. (/d. §§j 5-6.) According to
Plaintiff, the Borough Defendants’ efforts stemmed from their political and personal animus
toward him. (/d. ¥ 6.)

On October 5, 2016, the Borough filed a lawsuit against Plaintiff and TPH in the Superior
Court of New Jersey, Chancery Division, Monmouth County (the “Superior Court Action”). (See
generally Compl., Borough of Atl. Highlands v. Thomas Paine House LLC, Mon-C-166-16 (N.J.
Super. Ct. Oct. 5, 2016). Weiss Certif. Ex. A. ECF 12-3.) The Superior Court Action was initiated
to obtain restraints against Plaintiff and TPH on the basis that the operation of the House on the
Property violated the Borough Code and the Municipal Land Use Law, N.J. Stat. Ann. §§ 40:55-1

et seq. (See Defs.” Moving Br. 2, ECF. 12-1, at *5.) On November 9, 2016, the Superior Court

I
Case 3:19-cv-19510-MAS-ZNQ Document 30 Filed 08/31/20 Page 3 of 9 PagelD: 484

granted permanent restraints against Plaintiff and TPH. (See generally Nov. 9, 2016 Tr., Weiss
Certif. Ex. D, ECF No. 12-6; Nov. 9, 2016 Order, Weiss Certif. Ex. E, ECF No. 12-7.) On January
30, 2017, the Superior Court issued a final judgment in favor of the Borough declaring the
November 9, 2016 Order as a final order. (See generally Jan. 30, 2017 J., Weiss Certif. Ex. F, ECF
No. 12-8.)

Plaintiff initiated this action on October 19, 2019 and asserts the following claims:
(1) violation of Plaintiff's right to substantive due process under the Fourteenth Amendment to the
United States Constitution, pursuant to 42 U.S.C. §§ 1983, 1988, (FAC {ff 85-90); (2) violation of
Plaintiff's right to equal protection under the Fourteenth Amendment, pursuant to §§ 1983, 1988,
(id. {J 91-101); (3) violation of Plaintiff's right to procedural due process under the Fourteenth
Amendment, pursuant to §§ 1983, 1988. (id. §§ 102-107); and (4) tortious interference with
Plaintiff's prospective economic relationship, (id. § 108-115).

Defendants move to dismiss the FAC for failure to satisfy the pleading requirement for
derivative actions under Federal Rule of Civil Procedure 23.1. (Defs.° Moving Br. 6-7, ECF
No. 12-1.) Defendants also move to dismiss on the basis that Plaintiff lacks standing to bring the
action. (/d. at 7.) Moreover, Defendants argue that Plaintiffs action is barred by the two-year
statute of limitations applicable to §1983 claims. (/d. at 8.) Finally, Defendants move to dismiss
Plaintiffs’ claims because they are precluded by the litigation in the Superior Court Action. (id.
at 8-12.)

Il. LEGAL STANDARD
A. Rule 12(b)(6)
“Federal Rule of Civil Procedure 8(a){2) requires only ‘a short and plain statement of the

claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of

Lol
Case 3:19-cv-19510-MAS-ZNQ Document 30 Filed 08/31/20 Page 4 of 9 PagelD: 485

what the . . . claim is and the grounds upon which it rests.” Be/l Atl. Corp. v. Twombly, 550 U.S.
544, 555 (2007) (quoting Conley y. Gibson, 355 U.S. 41, 47 (1957)). On a motion to dismiss for
failure to state a claim, the “defendant bears the burden of showing that no claim has been
presented.” Hedges v. United States, 404 F.3d 744, 750 (3d Cir. 2005).

A district court conducts a three-part analysis when considering a motion to dismiss
pursuant to Federal Rule of Civil Procedure 12(b)(6). See Malleus v. George, 641 F.3d 560, 563
(3d Cir. 2011). “First, the court must ‘tak[e] note of the elements a plaintiff must plead to state a
claim.”” fd. (quoting Ashcroft v. Igbal, 556 U.S. 662, 675 (2009)). Second, the court must
“Treview] the complaint to strike conclusory allegations{.]” /d. The court must accept as true all
the plaintiff's well-pleaded factual allegations and “construe the complaint in the light most
favorable to the plaintiff[.]” Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (citation
omitted). In doing so, however. the court is free to ignore legal conclusions or factually
unsupported accusations that merely state “the-defendant-unlawfully-harmed-me.” /gbal, 556 U.S.
at 678 (citing Twombly, 550 U.S. at 555). Finally, the court must determine whether “the facts
alleged in the complaint are sufficient to show that the plaintiff has a ‘plausible claim for retief.””
Fowler, 578 F.3d at 211 (quoting /gbal, 556 U.S. at 679). A facially plausible claim “allows the
court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” /d.
at 210 (quoting /gbal, 556 U.S. at 678).

B. Shareholder Derivative Litigation Standard

Pleading requirements for shareholder derivative actions involve a heightened pleading

standard:
Case 3:19-cv-19510-MAS-ZNQ Document 30 Filed 08/31/20 Page 5 of 9 PagelD: 486

The complaint shall .. . allege with particularity the efforts. if any,

made by the plaintiff to obtain the action the plaintiff desires from

the directors or comparable authority, and if necessary, from the

shareholders or members, and the reasons for plaintiff's failure to

obtain the action or for not making the effort.
Fed. R. Civ. Pro, 23.1(b)(3). Although Rule 23.1 “provides the procedural vehicle for addressing
the adequacy of plaintiff's pleadings, [t]he substantive requirements of demand are a matter of

state law.” Freedman v. Redstone, 753 F.3d 416, 424 (3d Cir. 2014) (internal citation omitted).

A member may maintain a derivative action to enforce a right of a
limited liability company if:

a, the member first makes a demand on the other members
in a member-managed limited liability company, or the managers of
a manager-managed limited liability company, requesting that they
cause the company to bring an action to enforce the right, and the
managers or other members do not bring the action within a
reasonable time; or

b. A demand under subsection a. of this section would be
futile.

N.J. Stat. Ann. § 42:2C-68. New Jersey law “therefore expressly preserves a member's ability to
plead demand futility to satisfy the pleading requirements of N.J. Stat. Ann. [§] 42:2C-68.” dustar
Int'l, Ltd. v. Austarpharma LLC, 425 F. Supp. 3d 336, 353 (D.N.J. Nov. 27, 2019). Thus, a
shareholder derivative complaint must either plead that such a pre-suit demand has been made or
that such demand is excused because it would be “futile.” /n re PSE&G Shareholder Litig., 801
A.2d 295, 307 (2002). Under New Jersey law, the plaintiff bears the burden of establishing that

demand was futile. /d. at 312.

 

' TPH is a limited liability company organized in the state of New Jersey, so the substantive law
to be applied in this matter governing internal corporate affairs is the law of New Jersey. Fagin v.
Gilmartin, 432 F.3d 276, 282 (3d Cir. 2005).

ay
Case 3:19-cv-19510-MAS-ZNQ Document 30 Filed 08/31/20 Page 6 of 9 PagelD: 487

As with any Rule 12(b)(6) motion, in ruling on a motion to dismiss for failure to satisfy the
shareholder derivative suit particularity standard, the court is required “to accept as true all
allegations in the complaint and reasonable inferences that can be drawn therefrom, and view them
in the light most favorable to the plaintiff.” Kanter, 489 F.3d at 177. 178 n.9. However, the Court
need not credit bald assertions or legal conclusions found within a complaint. /d. at 177-78.

lil. DISCUSSION
A. Derivative Claims

The Borough Defendants first seek dismissal of Plaintiff's Amended Complaint for failure
to satisfy the pleading standard set forth in Rule 23.1. (Defs.” Moving Br. 6-7.) Plaintiff's FAC
pleads that Plaintiff “made no demand upon TPH ... because doing so would be futile.” (FAC
{ 16.) Plaintiff pleads he “has been for several yearsf] in litigation with the other member of TPH.”
(id.) Plaintiff also pleads that he “previously proposed to the other member that they should bring
the current action on numerous occasions, but that member refused those proposals.”? (/d.)

“[F]or [LLC member] plaintiffs in New Jersey to withstand a motion to dismiss for failure
to make a demand, they must plead with particularity facts creating a reasonable doubt that: (1) the
[members] are disinterested and independent, or (2) the challenged transaction was otherwise the
product of a valid exercise of business judgment.” Jn re PSE&G, 801 A.2d at 310; see also Lola
Cars Int'l Lid. V. Krohn Racing, LLC, No. 4479-VCN, 2009 WL 4052681, at *7 (Del. Ch. Nov.

12, 2009) (stating that the court relies upon corporate precedent to interpret the meaning of statutes

 

* Plaintiff offers no factual allegations regarding these proposals, but does not argue that these
proposals constituted a demand.
Case 3:19-cv-19510-MAS-ZNQ Document 30 Filed 08/31/20 Page 7 of 9 PagelD: 488

applying to limited liability companies).?> Demand futility may be met under the first prong if
incumbent members “face a substantial likelihood of liability” that renders them “personally
interested in the outcome of the decision on whether to pursue the claims asserted in the
complaint.” Stone ex rel. AmSouth Bancorporation v. Ritter, 911 A.d 362, 367 (Del. 2006). If a
plaintiff fails to satisfy the first prong, “there is a presumption that the . . . actions were the product
of a valid exercise of business judgment.” /n re Intel Corp. Derivative Litig., 621 F. Supp. 2d 165,
170 (D. Del. 2009) (citing Beam v. Stewart, 845 A.2d 1040, 1049 (Del. 2004)).

This Court finds that Plaintiff has not met his burden of establishing that demand was futile.
Plaintiff does not allege facts that demonstrate why the other member faces a substantial likelihood
of liability that renders him personally interested in whether to pursue the claims. First, Plaintiff
concedes that he did not make a demand. (FAC { 16.) Second, Plaintiff pleads he has been involved
in litigation with the other member for several years. But Plaintiff does not allege that this litigation
is related to the claims here, nor provide any specific allegations on the subject matter of the
litigation.* Finally, Plaintiff pleads that the other member previously opted not to bring a suit
asserting the claims here. Plaintiff's allegations merely show he and the other member disagree
about the claims—and possibly other matters as well. But the allegations do not create reasonable
doubt that the other member is disinterested and independent in regard to these claims. Plaintiff

provides no allegations that rebut the presumption that the other member’s decision not to initiate

 

3 New Jersey has adopted Delaware’s demand futility standard, and New Jersey courts “generally
follow Delaware’s pronouncements on corporate law, ... therefore an appropriate source of
reference is the case law of Delaware.” fn re Merck & Co, Sec., Derivative & ERISA Litig., 493
F.3d 393, 399 (3d Cir. 2007).

+ Plaintiff provides a citation to this litigation in his opposition brief. (See Pl.’s Opp’n Br. 12 (citing
Klapper v. Sullivan, No. 17-13137 (D.N.J.)).) The Court. however. does not consider this citation.
See Pa. ex rel. Zimmerman y. PepsiCo, Inc., 836 F.2d 173, 181 (3d Cir. 1988) (“[I]t is axiomatic
that the complaint may not be amended by the briefs in opposition to a motion to dismiss.”).
Case 3:19-cv-19510-MAS-ZNQ Document 30 Filed 08/31/20 Page 8 of 9 PagelD: 489

this suit is anything other than the product of a valid exercise of business judgment. Accordingly,
Plaintiff fails to establish that demand is futile and the Court must dismiss Plaintiff's derivative
claims.

B. Remaining Direct Claims

Defendants assert that Plaintiff's direct claims must be dismissed because Plaintiff lacks
standing. Defendants’ argument on standing consists of a four-sentence paragraph. (See Defs.’
Moving Br. 7.) Defendants also do not move to dismiss pursuant to Federal Rule of Civil Procedure
12(bX 1). Although the Court acknowledges that Plaintiff's complaint provides sparse allegations
of injury suffered by him personally, rather than injuries suffered by TPH, the Court declines to
consider Defendants’ cursory argument.

Defendants also argue Plaintiff's claims are barred by the two-year statute of limitations
on personal injury actions. (/d. at 8.) Defendants argue their last alleged action against Plaintiff
occurred on September 26, 2016 (/d.) Plaintiff filed the Complaint on October 29, 2019. (See
generally Compl., ECF No. 1.) Plaintiff, however, asserts his claims accrued on October 30,
2017—1the day the Property was sold at a sheriff's sale—and accordingly his claims are not barred.
(PI.’s Opp’n Br. 13.) Here, the Court finds that resolving the statute of limitations dispute upon the
allegations in the current pleadings is premature. The Court will resolve whether Plaintiff's claims
are barred by the statute of limitations upon a more developed factual record.

Finally, Defendants argue that Plaintiff's FAC is barred by the entire controversy doctrine,
claim preclusion, or issue preclusion. (Defs.” Moving Br. 8-12.) The Court declines to dismiss
Plaintiff's direct claims on these bases upon on the pleadings and Defendant's Motion to Dismiss.
First, Plaintiff alleges facts occurring after final judgment in the state court action—such as the
sale of the Property—which may make Plaintiff's claims based on a new transaction or occurrence

or give rise to claims that could not have been asserted in the Superior Court Action.
Case 3:19-cv-19510-MAS-ZNQ Document 30 Filed 08/31/20 Page 9 of 9 PagelD: 490

Second, Defendants’ briefing provides sparse detail on Plaintiff's defenses or
counterclaims in the Superior Court Action. (See generally Defs." Moving Br. 2-3.) This makes it
difficult for the Court to determine: (1) Plaintiff's arguments in the Superior Court Action:
(2) Plaintiff's counterclaims or defenses; or (3) whether any of Plaintiff's counterclaims or
defenses could be considered actually litigated, decided, and essential to the final judgment. For
example, Defendants assert that Plaintiff “opposed the restraints and sought a declaratory
judgment ... that the Borough's actions against TPH and [Plaintiff] were unconstitutional based
on civil rights violations under § 1983.” (4d. at 2 (citing Weiss Certif. Exs. B-F, ECF
Nos. |2-4—12-8).) Defendants do not demonstrate that those civil rights violations asserted in the
Superior Court Action are the same Plaintiff brings here.

Finally, Defendants do not discuss how the prior action precludes Plaintiff's claims against
Defendants who were not parties in the Superior Court Action. Indeed, it is unclear whether
Defendants seek dismissal of Plaintiff's claims against all Defendants or just the Borough. (See,
e.g., Defs.” Moving Br. 10 (referring only to Plaintiff's claims against the Borough); id. at 11-12
(describing Defendants as identical to or in privity with the plaintiffs in the Superior Court Action
without discussion).) For these reasons, the Court declines to decide Defendants’ preclusion-based
arguments at this time. The Court denies Defendants’ Motion to Dismiss Plaintiff's direct claims.

IV. CONCLUSION

In sum, the Court grants in part and denies in part Defendants’ Motion to Dismiss and
dismisses Plaintiffs’ derivative claims. The Court will enter an Order consistent with this
Memorandum Opinion.

jit ? Lipy

MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

 
